PER CURIAM.
David Ezra Jackson appeals the denial of his petition for declaratory judgment1 on the ground that he does not qualify for *1135sexual predator designation. He filed this petition in a Hillsborough County court despite the fact that the designation was imposed by a court in Pinellas County. We affirm without prejudice to any right Mr. Jackson might have to file a motion challenging this designation in the court that imposed it.
Affirmed.
ALTENBERND, NORTHCUTT, and CANADY, JJ„ Concur.

. We note that this court has recently held that a challenge to a sexual predator designation may be brought in a postconviction motion. King v. State, 911 So.2d 229 (Fla. 2d DCA 2005).